Citation Nr: 0503653	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by tender lymph nodes.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral knee varicose veins, on appeal from an initial 
grant of service connection.

3.  Entitlement to an increased evaluation for a left ankle 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a lower back 
disability, to include lumbar paravertebral myositis, 
currently rated as 20 percent disabling.
.

5.  Entitlement to an effective date prior to June 29, 1980, 
for the grant of service connection for a lower back 
disability.

6.  Entitlement to an effective date prior to June 29, 1980, 
for the grant of service connection for a left ankle 
disability.

7.  Entitlement to an effective date prior to October 23, 
1992, for the granting of a 10 percent combined disability 
evaluation pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 1993 and June 
1996 of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO), of the Department of Veterans Affairs.  
Since the issuance of those decisions, the veteran has 
relocated to the greater New York City metropolitan region.

The issues of entitlement to service connection, increased 
ratings, and an earlier effective date pursuant to 38 C.F.R. 
§ 3.324 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action by him is required.  




FINDINGS OF FACT

1.  The veteran was released from active duty on June 28, 
1980.

2.  The Board granted service connection for a lower back 
disability in an August  1983 decision.  The RO effectuated 
that action via a rating decision of September 1983.  The 
effective date assigned for the granting of service 
connection for a lower back disability was June 29, 1980, the 
day after the veteran was released from active duty.

3.  The RO granted service connection for a left ankle 
disability in a September 1980 rating action.  The effective 
date assigned for the granting of service connection for a 
left ankle disability was June 29, 1980, the day after the 
veteran was released from active duty.


CONCLUSIONS OF LAW

1.  Legal authority prohibits the assignment of an effective 
date prior to June 29, 1980, for the granting of service 
connection for a lower back disability, and the veteran's 
claim is denied for lack of entitlement under the law.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 3.400 (2004); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 

2.  Legal authority prohibits the assignment of an effective 
date prior to June 29, 1980, for the granting of service 
connection for a left ankle disability, and the veteran's 
claim is denied for lack of entitlement under the law.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 3.400 (2004); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, on VA Form 21-4138, Statement in Support of 
Claim, dated January 10, 1994, stated that he was in 
disagreement with the service connection effective date 
assigned for the disabilities of the lower back and left 
ankle.  The veteran did not elaborate on this assertion and 
there is no indication in the claims folder that the RO 
attempted to clarify what the veteran was expressing 
disagreement therewith.  Nevertheless, a statement of the 
case was issued in February 1994, and the veteran 
subsequently perfected his appeal in April 1994.  

The Board notes that when the RO issued the February 1994 
statement of the case, it believed that the veteran was 
appealing the assignment of a 10 percent combined rating 
pursuant to 38 C.F.R. § 3.324.  As such, the rules and 
regulations governing such an assignment were forwarded to 
the veteran for review.  The rules and regulations, pursuant 
to 38 C.F.R. § 3.400 (Effective Dates), were not forwarded to 
the veteran for review and/or comment.  However, as will be 
shown below, this oversight is harmless error and does not 
affect the outcome of the appeal.

The veteran was released from active duty on June 28, 1980.  
Within one year after his separation from service, the 
veteran applied for VA compensation benefits for a lower back 
disability and a left ankle disability.  The RO granted 
service connection for a left ankle disability on September 
10, 1980.  The effective date assigned for the granting of 
service connection for a left ankle disability was June 29, 
1980, the day after the veteran was released from active 
duty.  The Board granted service connection for a lower back 
disability on August 19, 1983.  The RO effectuated that 
action via a rating decision of September 1983.  The 
effective date assigned for the granting of service 
connection for a lower back disability was June 29, 1980, the 
day after the veteran was released from active duty.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

In this instance, the VA assigned an effective date of June 
29, 1980, for the granting of service connection for 
disabilities of the left ankle and lower back.  This date was 
the day after the veteran was released or separated from 
active service.  A date earlier may not, by law, be assigned 
pursuant to 38 C.F.R. § 3.400(b)(2)(i) (2004).  In other 
words, by law, the earliest date for which entitlement to 
service connection for a left ankle disability and a lower 
back disorder could be granted would be the date after the 
veteran was separated from the military, or June 29, 1980.  
That was the date assigned.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims, and hereinafter 
the Court, reiterated its position previously reported in 
King v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  That is, per 38 
U.S.C.A. § 5107(a) (West 1991), the appellant has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  The Board notes that the concept of a well-
grounded claim has since been negated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The Sabonis decision further 
dictated that when there is a lack of entitlement under the 
law or an absence of legal merit, the claim should be 
dismissed.  Moreover, the action of Board should be 
terminated immediately concerning that issue.  See also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Here there is no entitlement under the law to the benefit 
sought and as such, the veteran's claim must be denied, and 
the appeal terminated.  Ibid.  

Having found that there is no entitlement under the law to 
the benefit sought, the Board returns to the question of 
whether the statement of the case was sufficient.  Regardless 
of the sufficiency of the document, it is the conclusion of 
the Board that a sufficient or insufficient statement of the 
case could not affect the merits of the claim or the 
veteran's substantive rights.  As such, the insufficiency is 
merely harmless error.  

Although this has not been brought up either by the veteran 
or his accredited representative, the question arises as to 
the applicability of the VCAA.  The VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  In this 
instance, and as explained above, there is no evidence that 
could have been obtained that would have had any effect on 
the outcome of this claim.  There was no evidence that could 
have changed the fact that the there is a lack of merit under 
the law for the benefits sought.  That is, there was no 
evidence that could have been obtained that would have 
resulted in any other outcome other than the one expressed 
above.  


ORDER

1.  Entitlement to an effective date prior to June 29, 1980, 
for the granting of service connection for a lower back 
disability, is denied.

2.  Entitlement to an effective date prior to June 29, 1980, 
for the granting of service connection for a left ankle 
disability, is denied.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service-connected back disability has been 
classified as traumatic myositis of the lumbar spine.  
However, a review of the most recent medical documents 
indicates that the veteran has bulging discs at L4-L5 and L5-
S1 (VA Form 10-9034, dated May 29, 1998).  Moreover, he now 
suffers from some type of radiculopathy even though it is 
unclear as to whether it is related to the back or to a 
nonservice-connected disability.  In other words, even though 
the veteran has been diagnosed with intervertebral disc 
syndrome, his disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5292 and 5295 (1994).  An examiner 
has not specifically commented on whether the bulging discs 
are related to the veteran's service-connected disorder.  

The Board further notes that the last formal examination, for 
ratings purposes, of the veteran's back was in May 1998.  The 
Board finds that more current medical evidence is required to 
accurately determine the back symptoms and manifestations 
qualify the veteran for a higher disability rating.  

Moreover, the rating criteria pertaining to back disorders, 
including intervertebral disc syndrome (IDS), were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002), and again on September 26, 2003.  See 68 
Fed. Reg. 54,454-58 (August 27, 2003).  An examination that 
contains clinical findings addressing the revised rating 
criteria, which may include both orthopedic and neurologic 
criteria, has not been undertaken.

Hence, the Board believes the appellant should undergo 
additional medical examinations in order to obtain additional 
evidence and to resolve any previous contradictory opinions 
that may exist concerning his service-connected back 
disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2004) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2004) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Specifically, a determination must be made as 
to whether the veteran has only lumbar paravertebral myositis 
or whether he now has disc herniation which is secondary to 
that disorder and so is inextricably intertwined with the 
claim for increase.  By remanding the claim for an 
examination, clinical findings addressing the revised rating 
criteria, which include both orthopedic and neurologic 
criteria, will be obtained and the VA will have a more 
complete picture of the veteran's disability.  

As to the veteran's left ankle and varicose veins, 
examinations focused on these conditions were last performed 
six plus years ago.  The Board believes more current 
information about these disorders is necessary to obtain 
additional medical evidence and to ensure that the Board has 
contemporaneous reports that document the veteran's symptoms 
and manifestations produced by these disabilities.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").    

The Board further notes that it is unclear after reading the 
Supplemental Statements of the Case issued in July 2003 and 
May 2004 that the RO has applied both the old and revised 
rating criteria pertinent to varicose veins.  The criteria 
for evaluating cardiovascular disabilities was changed and 
the new regulations became effective on January 12, 1998.  
See 62 Fed. Reg. 65207 (1997).  

With respect to the veteran's claim for entitlement to 
service connection for a disability characterized by tender 
lymph nodes, an examination is required to determine if the 
veteran has an underlying, clinically ascertainable disorder 
associated with his complaints.  

The remaining issue on appeal involves entitlement to an 
effective date prior to October 23, 1992, for the granting of 
a 10 percent combined disability evaluation pursuant to 38 
C.F.R. § 3.324.  In view of the forgoing, action will be 
deferred.
 
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim on the various issues on 
appeal; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  


2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since July 
2004 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  After the above has been completely 
to the extent possible, the RO should 
schedule the veteran for an  examination 
of his back and left ankle to determine 
the severity of the service connected 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history.   

The examiner should specifically comment 
on whether the veteran now suffers from 
lumbar degenerative disc disease and, if 
so, whether it began during the veteran's 
service or was caused by the service 
connected back disorder.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

4.  The RO should also schedule the 
veteran for an  appropriate specialist 
examination to determine whether the 
veteran now suffers from a chronic, 
clinically ascertainable disorder 
characterized by tender lymph nodes.  The 
examiner should express an opinion as to 
the etiology of the disability.    

5.  The RO should also schedule the 
veteran for an examination (or include it 
in the above examinations) to assess the 
severity of his bilateral varicose veins.  
The claims folder should be made 
available to the examiner for his review.  



The RO should review the claims folder and ensure that the 
requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2004) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim should be afforded expeditious treatment, and the 
Board wishes to express its appreciation to the RO in advance 
for its timely assistance.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


